DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
The response filed 04/23/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 41 has been amended.
An amendment to the specification is submitted.
The amendment to the specification is not entered as addressed below.
Applicant had previously elected age related macular degeneration as the ocular disease that is present with inflammatory optic neuropathy, VEGF binding molecule as the additional ocular therapeutic substance for the treatment, ocular injection as the route of administration, and aqueous suspension of surface stabilized particles with the specific election of Example 4 (CAI 0.1-2%; Triamcinolone Acetonide 0.5-4.0%; Monobasic Sodium Phosphate Dihydrate 0.051%; Dibasic Sodium Phosphate Dodecahydrate 0.5%; Tyloxapol 0.05-0.4%; Sodium Chloride 0.76%; NaOH/HCl pH adjust to 5.0-8.4; Water q.s.100%.) as the specific formulation for the pharmaceutical form for the examination. Example 4 is an aqueous suspension of CAI and Triamcinolone Acetonide wherein the drug particle (i.e. CAI) surface stabilized by tyloxapol surfactant in the presence of pH adjusters and buffers in the water; wherein the elected formulation is expanded to be directed to an aqueous suspension of CAI particles, surface stabilized by a surfactant (i.e. tyloxapol) in the presence of excipients like pH adjusters and buffers, with or without an additional drug active.
Claims 33-56 are pending.
Claims 33-36, 38-39, 41-43, 44-45, 47-48, 51-53 are present for examination.
The present application is being examined under the AIA  first to invent provisions. 
All grounds not addressed in the action are withdrawn as a result of amendment or for clarification.

Priority
The instant application is a continuation-in-part of the prior application 14/083,794 as it adds disclosure not presented in the prior application.
Originally filed claim 34 was directed to the overlap in patient populations of inflammatory optic neuropathy (original claim 33) and those ocular diseases claimed in originally claimed 34 with local ocular administration of a sterile aqueous suspension formulation comprising a therapeutic effective amount of suspended solid microparticles of CAI in free base form for treatment. This patient population overlap with the claimed formulation is not described in the parent application of 14/083,794 filed 11/19/2013, which is a continuation of 13/181847 which is a continuation of 11/235795 which claims priority to 60/612683. 
Instant claim 34 is directed to an overlap in patient populations of inflammatory optic neuropathy (claim 33) and those ocular diseases claimed in claimed 34 (as previously asserted by Applicant) with local ocular administration of a sterile aqueous suspension formulation comprising a therapeutic effective amount of suspended solid microparticles of CAI in free base form. There is no written description for the patient population overlap with the claimed formulation in the previous applications to which Applicant claims priority. The only support is in the originally filed claims of the instant application.
Instant claim 33 is directed to inflammatory optic neuropathy. There is support in the instant specification for treating this condition with the claimed compound and formulation and in the prior application 14/083,794 filed 11/19/2013. 14/083,794 is a continuation of 13/181847 which is a continuation of 11/235795 which claims priority to 

Claims 33, 35-36, 38-39, 41-43, 44-45, 47-48, 51-53 are given priority to the date of application 11/235795 filed 9/25/2005. 
Claim 34 is given priority to the filing date of the instant application of 06/22/2016.
Response to Arguments:
The previously submitted ADS on 12/19/2019 was previously entered and the updated status states that the instant application is a CIP of the prior application.
Applicant currently asserts that a new amendment to the specification has been submitted to indicate that the application is a continuation-in-part to parent application 14/083794 and amends the specification to include the subject matter of claim 23 to the overlapping patient populations asserting that {159-157] of the publication provides support. This is not persuasive and the amendment to the specification has not been entered as addressed below. 
Note that the application will be examined under the AIA  (First-Inventor-to-File) law as addressed above.
Claims 33, 35-36, 38-39, 41-43, 44-45, 47-48, 51-53 are given priority to the date of application 11/235795 filed 9/25/2005 as addressed above. 
Claim 34 is given priority to the filing date of the instant application of 06/22/2016 as addressed above. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The originally claimed subject matter of claim 34 was filed with the application on 09/22/2016 wherein it part of the original disclosure but does not have proper antecedent basis in the specification. Applicant can amended the subject matter into the specification as it was part of the original filing and disclosure of the instant application. It is noted that this subject matter was not present in the prior applications wherein it constitutes a continuation-in-part of the prior application as addressed above now present in the corrected ADS but not currently present in the specification to reflect that it is a continuation-in-part of the prior application which should be submitted.
Response to Arguments:
Applicant's arguments are centered on the assertion that the subject matter of claim 34 is supported by the newly amended specification and paragraphs [156-157] of the published application. This is fully considered but not persuasive. The amendment of the specification is not entered as it does not resolve the issue of support for the overlap of patient population for originally filed claimed 34 which is to the overlap in patient populations of inflammatory optic neuropathy (original claim 33) and those ocular diseases claimed in originally claimed 34 (as previously asserted by Applicant) with local ocular administration of a sterile formulation free of organic solvent comprising suspended solid microparticles of CAI in free base form. 

Accordingly, the objection stands.

Current Grounds of Rejection 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-36, 38-39, 41-43, 44-45, 47-48, 51-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for optic neuropathy resulting from (associated with) age-related  does not reasonably provide enablement for all inflammatory optic neuropathies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to the treatment of a patient suffering from inflammatory optic neuropathies with local ocular administration of a sterile formulation free of organic solvent comprising suspended solid microparticles of CAI in free base form. Thus, the claims taken together with the specification imply that local ocular administration of a sterile formulation free of organic solvent comprising suspended solid microparticles of CAI in free base form can treat all inflammatory optic neuropathies.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:

Lee et al. teaches that ocular syphilis (ophthalmic manifestations of syphilis, an inflammatory optic neuropathy) is treated with antibiotic and steroids. 
National Eye Institute teaches that retinopathy of prematurity presents with abnormal blood vessel growth and spread through the retina leading to retinal detachment and blindness (inflammatory optic/retinal neuropathy) and that the effective treatment is surgical in the form of cryotherapy or laser therapy (no drug treatment).
Weinreb et al. teaches that primary open angle glaucoma (an inflammatory optic neuropathy) is treated by reducing intraocular pressure by increasing the outflow of the aqueous humor (e.g. prostaglandins) and/or reducing the secretion of aqueous humor (e.g. alpha-2 agonist), or laser/surgery. Weinreb also addresses that while several drugs are screened for neuroprotection for glaucoma, there is no clinical evidence that any agent provides neuroprotection and prevents disease progression in glaucoma patients (Management-Medical treatment, Neuroprotective agents, Laser treatment, Surgical treatment).
Johns Hopkins also establishes that there are no neuroprotection treatment available now and the trial with memantine for neuroprotection failed (Take Home Points-first sentence, Page 3 -3rd paragraph).
(5) The relative skill of those in the art:
The skill of one in the art is high, typically a M.D. or Ph.D. in ophthalmology.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for treatment with the claimed CAI compound in certain conditions like diabetic retinopathy, but none of which are inflammatory optic neuropathies. The specification describes examples to diabetic retinopathy with clinical data and results but is not an inflammatory optic neuropathy. The specification also describes a handful of examples that appear prophetic as there is no data or clinical results presented. 
The specification however does not provide support that the claimed CAI formulation can treat all inflammatory optic neuropathies which is the breath claimed; as the breath embraces conditions that have either no drug treatment (only surgical treatments i.e. retinopathy of prematurity) or currently only treated by a specific means of management such as ocular syphilis (antibiotics, steroids), ocular sarcoidosis (i.e. steroids), or glaucoma (drugs affecting inflow and/or outflow of aqueous human) which there is no evidence that the CAI is capable of affecting these known mechanisms which are the known modality for treating this condition. Weinreb et al. establishes that while several drugs are screened for neuroprotection for glaucoma, there is no clinical evidence that any agent provides neuroprotection and prevents disease progression in glaucoma patients including primary open angle glaucoma (note that while there appears to be a prophetic example to low tension glaucoma, it does not present any evidence or data presented in the specification to establish neuroprotection for low tension glaucoma or primary open angle glaucoma as addressed in Weinreb). Johns Hopkins also establishes that there is no neuroprotection treatment currently available.
 (8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment of inflammatory optic neuropathies and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-36, 41, 43-45, 47-48, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Scheufele et al. (Optic neuropathy and Age-Related Macular Degeneration – Abstract only) in view of Hoffmann et al. (Carboxyamido-triazole inhibits substeps of choroidal neovascularization on retinal pigment epithelial cells and choroidal endothelial cells in vitro-Abstract) and Merisko-Liversidge et al. (WO 03/080027) and Amrite et al. (Ocular Distribution of Intact Nano-&MicroParticles Following Subconjunctival & Systemic Routes of Administration)
The claims are treated only to the extent of the elected species addressed above.
Rejection:

Scheufele et al. does not expressly teach the treating the patient with local ocular administration of the CAI in an aqueous suspension, but does teach AMD patients with optic neuropathy associated with age-related macular degeneration.
Hoffmann et al. teaches that carboxyamidotriazole (CAI) has value (useful) for the treatment of exudative age related macular degeneration ((wet/neovascular AMD an inflammatory condition, Abstract). 
Merisko-Liversidge et al. teaches a nanoparticle drug delivery composition for poorly soluble angiogenesis inhibitors including carboxyamidotriazole and 2-methoxyestradiol for drug administration and treating a subject in need (Claims 54-55 and 82, Abstract). Merisko-Liversidge et al. teaches that the particle composition can be administered jocularly and locally (Page 32 line 11-15), and in ophthalmic forms (claim 58). Merisko-Liversidge et al. also exemplifies the nanoparticle dispersions (intrinsically has water) with an angiogenesis inhibitor (i.e. 2-methoxyestradiol) with excipients such as docusate sodium (surfactant/surface stabilizer) and HPMC, and mean particle sizes are 2 microns or less such as 0.193 micrometers (193nm) and0.167 micrometers 
Amrite et al. teaches that treatment of the posterior segment of eye such as age-related macular degeneration (Discusssion-2nd paragraph) have four approaches: topical systemic, intraocular such as intravitreal injection, and periocular (Introduction). Amrite also teaches that intravitreal particulate systems can be useful for sustained drug delivery to the posterior segments of the eye (includes the macula).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a CAI formulation for local administration to the eye for treating an AMD patient with optic neuropathy, as suggested by Hoffmann and Tabibi and Amrite,  and produce the instant invention. One of ordinary skill in the art would have been motivated to do this because Scheufele addresses that age-related macular degeneration is associated with optic disc pallor which is a hallmark of optic neuropathy - wherein the AMD patient with optic neuropathy associated with the AMD condition would need treatment for AMD and the optic neuropathy associated with it, and Hoffmann expressly teaches that CAI is useful for wet/neovascular AMD; wherein it would be prima facie obvious to one of skill in the art before the effective filing date of the claimed invention  to treat the patient with AMD presenting with optic neuropathy with carboxyamidotriazole as Hoffman establishes CAI to be useful for AMD which would also treat the its resulting presentation of optic prima facie obvious with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to locally deliver the nanoparticle formulation to the eye such as intraocular/intravitreal injections; as Merisko-Liversidge addresses that the composition is ophthlamically administered and Amrite addressed that there are four known modalities for  drug delivery for posterior eye diseases like age-related macular degeneration, including intraocular/intravitreal injections wherein utilizing a known mode of administration for treatment of the posterior eye like intravitreal injections has a reasonable expectation of success.
Response to Arguments:
Applicant’s arguments center on the assertions that Hoffmann is silent with respect to inflammatory optic neuropathies, that Scheufele fails to support the instant claim including “diagnosing inflammatory optic neuropathies in a patient”, and the 
Accordingly, the rejection stands.

Claims 38-39  are rejected under 35 U.S.C. 103 as being unpatentable over Scheufele et al. (Optic neuropathy and Age-Related Macular Degeneration – Abstract only) in view of Hoffmann et al. (Carboxyamido-triazole inhibits substeps of choroidal .
The claims are treated only to the extent of the elected species addressed above.
The claims are directed to concentration and amount of CAI.
Rejection:
The teachings of Scheufele in view of Hoffmann and Merisko-Liversidge and Amrite are addressed above. Merisko-Liversidge addresses that the actual dosage
levels of angiogenesis inhibitor may be varied to obtain an amount effective to obtain the desired therapeutic effect (Page 33 line 25- Page 34 line 2).
Scheufele in view of Hoffmann and Merisko-Liversidge and Amrite do not expressly teach the recited concentration and amount of CAI.
Tabibi teaches that it is known to have CAI present in nanoparticle formulations at a dose range of about 0.1 to about 100mg per kg body weight of the host (i.e. human, Page 12 line 20-30)=about 7mg-7000mg (70kg for standard man) and at concentrations such as 4mg/ml (e.g. Example 8-9); wherein it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the therapeutic amount of the CAI within known ranges and known concentrations, as it is not inventive to discover the optimum or workable ranges by 
Response to Arguments:
Applicant's arguments are directed to the prior art of Scheufele and Hoffmann which is addressed above.
Accordingly, the rejection stands.

Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over Scheufele et al. (Optic neuropathy and Age-Related Macular Degeneration – Abstract only)  in view of Hoffmann et al. (Carboxyamido-triazole inhibits substeps of choroidal neovascularization on retinal pigment epithelial cells and choroidal endothelial cells in vitro-Abstract) and Merisko-Liversidge et al. (WO 03/080027) and Amrite et al. (Ocular Distribution of Intact Nano-&MicroParticles Following Subconjunctival & Systemic Routes of Administration) as applied to claims 33-36, 41, 43-45, 47-48, 51  above, in view of Bastin et al. (Salt Selection and Optimisation Procedures for Pharmaceutical New Chemical Entities).
The claim is directed to various salt forms of CAI.
The claims are treated only to the extent of the elected species as addressed above.
Rejection:
The teachings of Scheufele in view of Hoffmann and Merisko-Liversidge and Amrite are addressed above.

Bastin et al. teaches that it is known to one of skill in the art to select a salt form for a drug to modify its characteristics and develop dosage forms with good bioavailability, stability, manufacturability, and patient compliance. The salt form can be employ for modifying properties like melting point, chemical stability, crystal form, dissolution rate, solution pH, and mechanical properties (Abstract). Bastin also teaches that a range of salts should be prepared and that there are known salt forms/classes including hydrochloride, glutamate, and nitrate salts (Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a salt form of CAI such as hydrochloride, as suggested by Bastin et al., and produce the instant invention. One would be motivated to do so as Bastin addresses that salt modification of drugs is known and desirable as it modifies properties like solution pH and chemical stability to yield dosage forms with good bioavailability, stability and patient compliance which are desirable. 
Response to Arguments:
Applicant's arguments are directed to the prior art of Scheufele and Hoffmann which is addressed above.
Accordingly, the rejection stands.

Claims 52-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scheufele et al. (Optic neuropathy and Age-Related Macular Degeneration – Abstract only) in view of Hoffmann et al. (Carboxyamido-triazole inhibits substeps of choroidal neovascularization on retinal pigment epithelial cells and choroidal endothelial cells in vitro-Abstract) and Merisko-Liversidge et al. (WO 03/080027) and Amrite et al. (Ocular Distribution of Intact Nano-&MicroParticles Following Subconjunctival & Systemic Routes of Administration) as applied to claims 33-36, 41, 43-45, 47-48, 51  above, in view of Michels et al. (Ranibizumab Therapy for Neovascular Age-Related Macular Degeneration).
The claims recite the inclusion of a VEGF binding molecule like ranibizumab (Lucentis®). 
The claims are treated only to the extent of the elected species.
Rejection:
The teachings of Scheufele in view of Hoffmann and Merisko-Liversidge and Amrite are addressed above.
Scheufele in view of Hoffmann and Merisko-Liversidge and Amrite does not expressly teach the inclusion of a VEGF binding molecule like ranibizumab, but teaches the use of CAI for neovascular/wet AMD. 
Michels et al. teaches that VEGF inhibitors like ranibizumab are useful for neovascular AMD and is locally administered (e.g. intravitreal injection, RANIBIZUMAB Molecular and Pharmacologic Properties, VEGF INHIBITION AS A TREATMENT STRATEGY FOR AMD).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a VEGF inhibitor like ranibizumab , as suggested by Michels et al., and produce the instant invention. One would be motivated to do so as Michels addresses that ranibizumab is useful for treating AMD wherein it is obvious to combine two drug each of which is taught by prior art to be useful for same purpose in order to form a composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are directed to the prior art of Scheufele and Hoffmann which is addressed above.
Accordingly, the rejection stands.

Conclusion
Claims 33-36, 38-39, 41-43, 44-45, 47-48, 51-53 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613